       Case 1:15-cv-00211-LGS-SDA Document 766 Filed 09/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SYNTEL STERLING BEST SHORES                                  :
 MAURITIUS LIMITED, et al.,                                   :
                                              Plaintiffs, :       15 Civ. 211 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 THE TRIZETTO GROUP, et al.,                                  :
                                              Defendants. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendants/Counterclaim-Plaintiffs filed a motion in limine to preclude

Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius Limited and Syntel,

Inc. (collectively “Syntel”) from providing testimony (or presenting other evidence) concerning

matters about which Syntel’s Rule 30(b)(6) witness Daniel Moore refused to testify based on

claims of privilege at his deposition in his Rule 30(b)(6) capacity and at his depositions in his

personal capacity. Dkt. No. 707. It is hereby

        ORDERED that by September 25, 2020, Defendants/Counterclaim-Plaintiffs shall file a

two-column chart identifying in (i) the left column the testimony they seek to have precluded and

(ii) the right column the question not answered on the ground of privilege, including citations to

the deposition transcripts. Defendants/Counterclaim-Plaintiffs shall file as exhibits to the chart

the relevant transcript pages to the extent not provided as exhibits to the Declaration of Adam

Kaufmann at Dkt. No. 709. The filing should be electronically related to Dkt. No. 707 on ECF.



Dated: September 23, 2020
       New York, New York
